Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gabriel Daniel on 8/3/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended):  A rapid test device comprising: 
	a micropad chip configured for a multi-parameter chemical testing of an input sample, the micropad chip having a plurality of paper layers in fluid communication including: 
	a sample absorption element configured to receive an input sample; 
	a filtering element in fluid communication with the sample absorption element and configured to filter the input sample; 
	a sample distribution element configured to distribute the input sample received from the filtering element to a remainder of the plurality of paper layers; 
	one or more reacting elements associated with the multi-parameter chemical testing of the input sample that include one or more colorimetric reagents in fluid communication with the sample distribution element; 
	a colorimetric result displaying element in fluid communication with at least one of the one or more reacting elements and configured to display a colorimetric result of the testing of the input sample by the at least one reacting element for a respective chemical test of the multi-parameter chemical testing[[.]];
 	and wherein the micropad chip is configured to test for a concentration of excess nutrients and a pH in water; and the one or more colorimetric reagents are customized for each test of the multi-parameter chemical testing.
Claim 5 (Canceled)
Claim 15 (Currently Amended): A method of manufacturing a rapid test device for multi-parameter chemical testing of an input sample, the method comprising: 
	providing a micropad chip having a plurality of paper layers configured with a hydrophobic material arranged to provide one or more hydrophilic channels;
	 configuring the plurality of paper layers for respective functions by:
	 providing a sample absorption element layer configured to receive an input sample; 
	arranging a filtering element layer in fluid communication with the sample absorption element; distributing the input sample received from the filtering element to a remainder of the plurality of paper layers by a sample distribution element layer; 
	providing a plurality of reacting elements layers associated with the multi- parameter chemical testing of the input sample with one or more colorimetric reagents in fluid communication with the filtering element, wherein the plurality of reacting elements test for a concentration of excess nutrients and a pH in water; and
	 P202002837US01Page 19 of 22IBM.P0195USdisplaying a colorimetric result of the testing of the input sample with one or more of the plurality of reacting elements by arranging a colorimetric result displaying element layer in fluid communication with the plurality of reacting elements.

Claim 19 (currently amended): A rapid test device for measuring excess nutrients and pH in water, comprising: a plurality of paper-based layers comprising: 
	a sample absorption element layer configured to receive an input sample; 
	P202002837US01Page 20 of 22IBM.P0195USa filtering element layer configured to filter the input sample received from the sample absorption element; a sample distribution element layer configured to distribute the input sample received from the filtering element to a remainder of a plurality of paper layers; 
	one or more reacting elements layers configured for a multi-parameter chemical testing of the input sample received from the sample distribution element, the one or more reacting elements including one or more colorimetric reagents configured to identify a concentration of excess nutrients including at least one or more of phosphorous, or a convertible form of nitrogen and further configured to test a pH in the water;
	 a colorimetric result displaying element layer in fluid communication with at least one of the one or more reacting elements and configured to display a colorimetric result of the testing of the input sample with the at least one reacting element for a respective chemical test of the multi-parameter chemical testing; a timer element layer configured to indicate the testing is complete; and
	a color reference configured for image processing of the displayed colorimetric result.
In addition, a separate examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Gabriel Daniel  on 8/26/2022.
The application has been amended as follows: 
Claim 6 (Currently Amended): The rapid testing device according to claim 1, wherein the micropad chip is configured to test for a concentration of at least one of phosphorous or a convertible form of nitrogen. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Whitesides et al. (US 2016/0274105) teaches the following:
Regarding claim 1, Whitesides et al. teaches a rapid test device (referred to as a lateral-flow device that provides rapid results, see [0109]) comprising:
a micropad chip configured for a multi-parameter chemical testing of an input sample (referred to as a flow-through multiplexed bioassay, see [0046]), the micropad chip having a plurality of paper layers in fluid communication (the flow-through bioassay device includes multiple layers, see [0052], where the layers are made from patterned paper, see [0053]) including:
a sample absorption element configured to receive an input sample (referred to as the test zone 2010’ which includes the sample absorption area, see Fig. 20 and [0072]);
a filtering element in fluid communication with the sample absorption element and configured to filter the input sample (referred to as the porous media which is used to filter particles, see [0080], on the bottom layer 2010 that is in communication with the test zone and sample absorption area, see [0072]);
a sample distribution element configured to distribute the input sample received from the filtering element to a remainder of the plurality of paper layers (referred to as the central aperture which collects and controls the flow of the sample, see [0075]);
one or more reacting elements associated with the multi-parameter chemical testing of the input sample that include one or more colorimetric reagents (referred to as the assay regions that can be spotted with different colorimetric reagents to test for different parameters, see [0061]); and
a colorimetric result displaying and configured to display a colorimetric result of the testing of the input sample by the at least one reacting element for a respective chemical test of the multi-parameter chemical testing (referred to as the external colorimetric indicators that can be used to display the results of the colorimetric reaction within the assay regions, see [0106]).
Regarding claim 15, Whitesides et al. teaches a method of manufacturing a rapid test device for multi-parameter chemical testing of an input sample (referred to as a multiplexed bioassay, see [0046]), the method comprising:
providing a micropad chip having a plurality of paper layers configured with a hydrophobic material arranged to provide one or more hydrophilic channels (the bioassay device includes multiple layers, see [0052], where the layers are made from patterned paper, see [0053], and further where the channels are created by hydrophobic barriers, see [0116]);
configuring the plurality of paper layers for respective functions by:
providing a sample absorption element layer configured to receive an input sample (referred to the central sample absorption region of the test zone 2010’, see Fig. 20 and [0075]);
arranging a filtering element layer in fluid communication with the sample absorption element (referred to as the porous medium of the bottom layer 2010, see [0072], where the porous media acts as a filter, see Fig. 20 and [0080]);
distributing the input sample received from the filtering element to a remainder of the plurality of paper layers by a sample distribution element layer (referred to as the sample collection channel’s 2020’ apertures which are all included in the upper layer, see Fig. 20 and [0075]);
providing a plurality of reacting elements layers associated with the multi- parameter chemical testing of the input sample with one or more colorimetric reagents (referred to as the assay regions that can be spotted with different colorimetric reagents to test for different parameters, see [0061]); and
displaying a colorimetric result of the testing of the input sample with one or more of the plurality of reacting elements by arranging a colorimetric result displaying element layer (referred to as the external colorimetric indicators of the test zones that can be used to display the results of the colorimetric reaction within the assay regions, see [0106]).
Regarding claim 19, Whitesides et al. teaches a rapid test device for measuring excess nutrients and pH in water (the lateral-flow bioassay can be used to measure pH or protein, see [0106], where these impurities can be tested for in water, see [0114]), comprising:
a plurality of paper-based layers (referred to as layers of patterned paper, see [0133]) comprising:
a sample absorption element layer configured to receive an input sample (referred to the central sample absorption region of the test zone 2010’, see Fig. 20 and [0075]);
a filtering element layer configured to filter the input sample received from the sample absorption element (referred to as the porous medium of the bottom layer 2010, see [0072], where the porous media acts as a filter, see Fig. 20 and [0080]);
a sample distribution element layer configured to distribute the input sample received from the filtering element to a remainder of a plurality of paper layers (referred to as the sample collection channel’s 2020’ apertures which are all included in the upper layer, see Fig. 20 and [0075]);
one or more reacting elements layers configured for a multi-parameter chemical testing of the input sample received from the sample distribution element (referred to as the assay regions that can be spotted with different colorimetric reagents to test for different parameters, see [0061]), the one or more reacting elements including one or more colorimetric reagents to identify a concentration of excess nutrients including at least one or more of phosphorous, or a convertible form of nitrogen (where the reacting elements can be used to detect excess nutrients in urine, such as phosphorous-based compounds like dihydrogen phosphate, see [0065]);
a colorimetric result displaying element layer in fluid communication with at least one of the one or more reacting elements and configured to display a colorimetric result of the testing of the input sample with the at least one reacting element for a respective chemical test of the multi-parameter chemical testing (referred to as the external colorimetric indicators of the test zones that can be used to display the results of the colorimetric reaction within the assay regions, see [0106]).;
a color reference configured for image processing of the displayed colorimetric result (referred to as the processor which obtains information about the color based on intensity for image processing of the results, see [0009]).
However, regarding claim 1, Whitesides et al. does not teach nor fairly suggest that the reacting elements are in fluid communication with the sample distribution element. In addition, Whitesides et al. does not teach that the colorimetric displaying element is in fluid communication with the one or more reacting elements, nor does the reference teach that that the reacting element is configured to test for the excess nutrient concentration or the pH of the water sample. Regarding claim 15, Whitesides et al. does not teach nor fairly suggest that the reacting layers are in fluid communication with the filtering element, nor does it teach or suggest that the colorimetric result displaying layer is in fluid communication with the plurality of reacting elements. Whitesides et al. also does not teach that the reacting element is configured to test for the excess nutrient concentration or the pH of the water sample. Further, regarding claim 19, Whitesides et al. does not teach nor fairly suggest that the reacting element is configured to test for the excess nutrient concentration or the pH of the water sample, nor does it teach that there is a timer element layer configured to indicate the testing is complete.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797